                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 BRANDIS JORDAN,                       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:18-cv-00143-MR
                                       )
                 vs.                   )
                                       )
 BRUCE MCNEMAR,                        )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 18, 2021 Memorandum of Decision and Order.

                                               February 18, 2021




         Case 5:18-cv-00143-MR Document 72 Filed 02/18/21 Page 1 of 1
